487 F.2d 518
85 L.R.R.M. (BNA) 2352, 73 Lab.Cas.  P 14,315
HENRY I. SIEGEL CO., INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-1342.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 5, 1973.Decided Dec. 10, 1973.

Joseph Martin, Joseph Martin, Jr., Nashville, Tenn., on brief, for petitioner; Martin & Cochran, Nashville, Tenn., of counsel.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Asst. Gen. Counsel, Alan D. Cirker, Fredric Sagan, Attys. National Labor Relations Board, on brief, for respondent.
Before WEICK, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
Upon consideration of the briefs and arguments of counsel, we are of the opinion that there is substantial evidence in the record to support the order of the Board reported at 202 NLRB No. 125.


2
It is therefore ordered that the Order of the Board be and it is hereby enforced.